CORRESP July 11, 2014 VIA ELECTRONIC EDGAR FILING John Reynolds, Assistant Director George Schuler, Mining Engineer Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re:Colorado Goldfields Inc. Form 10-K for Fiscal Year Ended August 31, 2013 Filed December 16, 2013 File No. 000-51718 Dear Mr. Reynolds: We received your comment letter of June 26, 2014 in which you requested additional information, or a statement of when we will provide the requested response.Additionally, you requested an explanation describing how the comments may or may not apply to our current facts and circumstances and whether an amendment would be appropriate. Following is our response.We trust you shall deem the contents of this transmittal letter responsive to your comment letter. Comment 1. We have reviewed your proposed draft disclosure as requested by our original comments 1 through 6. These comments requested a description of your mineral rights, property descriptions, location maps, exploration plans, permitting requirements, and any environmental issues related to previous mining activities. We re-issue comments 1 through 6. Please provide the requested disclosure for your King Solomon, Payday, and Rage properties. In addition please remove your resource disclosure from your Silver Wing and Champion property descriptions along with your capital and operating cost estimates. Response 1. We have made the requested revisions to the draft disclosure and have incorporated your requested information and changes.The revised draft is attached as Exhibit A. 1 Finally, we acknowledge the following: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact us if you have any further questions or comments. Sincerely, COLORADO GOLDFIELDS INC. /s/ Lee R. Rice /s/ C. Stephen Guyer Lee R. Rice, President & CEO C. Stephen Guyer, CFO 2 Exhibit A
